Advisory Action Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New issues
The new issues in the after final claims filed 02/17/2022 are: 
Claim 1: adding “the protruding elements form strands, said strands being distributed in the pattern at a density equal to one to four strands per square millimeter (mm2)”. 
Claim 13: adding “the protruding elements form strands, said strands being distributed in the pattern at a density equal to one to four strands per square millimeter (mm2)”.
Claim 21: deleting “greater than”. 
Response to Arguments
Applicant's arguments have not been considered because they relate to a claim amendment which has not been entered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/22/2022